SMITH, Judge.
St. Margaret Memorial Hospital (Hospital) appeals from an order of the Allegheny County Court of Common Pleas affirming the decision of the Council of the Borough of Aspinwall which denied the Hospital’s challenge to a local zoning ordinance permitting private parking lots only as accessory uses, and its request for a curative amendment to allow private parking lots as permitted uses in the Borough’s AC-2 (general commercial) zoning district.
On appeal to this Court, the Hospital argues that the Aspinwald Zoning Ordinance (Ordinance), as interpreted by the Zoning Hearing Board of Aspinwall (Board), denies it equal protection under the Pennsylvania and United States Constitutions by making a distinction between a principal use located in the Borough and a use located across the municipal boundary line; the Hospital can comply in all respects with the parking lot requirements of the Ordinance and is entitled to site-specific relief; and the Borough Council committed an abuse of discretion and error of law in refusing to grant the Hospital’s curative amendment request because the Ordinance is unconstitutionally exclusionary as it totally excludes private stand-alone parking lots as a principal use in the Borough and is not substantially related to the public health, safety, morals or general welfare.1
The Hospital is located in the City of Pittsburgh and owns a vacant lot, which was once a used-car dealership, located on the corner of Freeport Road and Delafield Avenue in the Borough’s AC-2 district. Delafield Avenue, which is the municipal boundary line between the Borough and Pittsburgh, lies directly between the Hospital and the lot. In the AC-2 district, public parking lots are considered “public facilities” and are permitted pursuant to Sections 308.2.9 and 309.2.1 of the Ordinance, while private parking lots are permitted only as accessory uses. Sections 308.2.10., 309.2.1 of the Ordinance. Further, Section 409.2.9 of the Ordinance provides that “[a]ll off street parking spaces required to serve structures or uses shall be located on the same zoning lot as the structure or use served or within 600 feet of a main entrance to the structure or use served.”
Permission was sought by the Hospital to use its vacant lot for accessory parking for employees’ and/or patients’ vehicles. The Borough denied the application for a building permit for the lot. The Hospital applied to the Board for a variance to use its vacant lot as a parking lot or, in the alternative, an interpretation that the proposed parking lot is either a permitted use or a continuation of a lawful nonconforming use. The Board denied the Hospital’s application and deter*1272mined that the purpose of Section 409.2.9 of the Ordinance is to provide relief to landowners subject to off-street parking requirements under the Ordinance; parking is not permitted as a primary use in an AC-2 district; and since the Hospital’s building is located outside the Borough and it is not subject to the Borough’s off-street parking requirements, the Ordinance does not apply to the Hospital building. The Board also determined that the Hospital failed to prove that the lot had previously been used as a parking lot or that any unusual circumstances or conditions exist which prevent it from being developed in strict conformity with the provisions of the Ordinance.
The Hospital did not appeal from this determination but filed its challenge to the Ordinance with the Borough Council. After a public hearing, the Borough Council determined that the Hospital had not met its burden of establishing a total exclusion of parking lots as a use within the Borough; even if the parking lot proposed by the Hospital would qualify as a permitted or accessory use under the Ordinance, it would not meet the dimensional and other supplementary requirements for such use; the limitations on the location of parking lots within the Borough are reasonable and substantially related to the public health, safety and welfare; and the Ordinance, as interpreted by the Board, does not deny the Hospital equal protection. The trial court affirmed the decision.
When the constitutionality of a zoning ordinance is challenged, there is a presumption that the ordinance is valid, and the party challenging its validity has a heavy burden to prove that it is unconstitutional. Layne v. Zoning Board of Adjustment of Pittsburgh, 501 Pa. 224, 460 A.2d 1088 (1983); Jones v. Zoning Hearing Board of McCandless, 134 Pa.Commonwealth Ct. 435, 578 A.2d 1369 (1990). An ordinance is valid if it promotes public health, safety or welfare and its provisions are substantially related to the purpose it is to serve. Verland C.L.A, Inc. v. Zoning Hearing Board of Moon, 124 Pa.Commonwealth Ct. 150, 556 A.2d 4, appeal denied, 524 Pa. 615, 569 A.2d 1372 (1989); Lynch Community Homes, Inc. Appeal, 123 Pa.Commonwealth Ct. 278, 554 A.2d 155, appeal denied, 523 Pa. 644, 565 A.2d 1168 (1989). Further, the lack of any rational relationship to a legitimate governmental purpose must be obvious. Layne.
The Pennsylvania Supreme Court has adopted the standards and analysis of the United States Supreme Court in order to interpret and apply the equal protection provisions of the Pennsylvania Constitution. Commonwealth v. Parker White Metal Co., 512 Pa. 74, 515 A.2d 1358 (1986). The analysis of an equal protection claim begins with a determination of the type of interest at issue. James v. Southeastern Pennsylvania Transp. Auth., 505 Pa. 137, 477 A.2d 1302 (1984). The Supreme Court has determined that ordinances which provide parking restrictions involve neither suspect classes nor fundamental rights, and that the appropriate standard to be applied is the rational basis test. Love v. Borough of Stroudsburg, 528 Pa. 320, 597 A.2d 1137 (1991). Thus in order to sustain an equal protection claim under the Pennsylvania Constitution, the challenger must establish that the ordinance is arbitrary and unreasonable and has no substantial relationship to public health, safety, morals or general welfare. Love; Farley v. Zoning Hearing Board of Lower Merion Township, 161 Pa.Commonwealth Ct. 229, 636 A.2d 1232 (1994).2
In the matter sub judiee, Sections 308.2.10 and 309.2.1 of the Ordinance clearly permit private parking lots as accessory uses. The Borough Council argues that the Ordinance, as interpreted by the Board, rationally places restrictions on the location *1273and types of parking facilities to be located within the Borough and furthers the Borough’s interests in preventing destruction of the commercial vitality of its business district by precluding the entire district from being converted into a series of parking lots. However, while restricting the location and types of parking facilities to be located within the Borough may be legitimate governmental interests, the Ordinance, as applied to the Hospital, does not further those interests but improperly classifies and distinguishes between landowners whose principal place of business is within the Borough and landowners who own property in the Borough but have a principal place of business outside the Borough.
Moreover, since the lot is located within the Borough, it is subject to the Ordinance, and Sections 308.2.10 and 309.2.1 permit the requested accessory use. Consequently, the Borough’s application of the Ordinance to the Hospital, as interpreted by the Board, is arbitrary and unreasonable since prohibiting a landowner from using its property in accordance with permitted accessory uses solely because the landowner’s principal use is located outside the Borough bears no substantial relationship to public health, safety, morals or general welfare.3 At the hearing, the Borough’s zoning officer admitted that the Hospital’s lot could meet the lot layout requirements of the Ordinance, which include setbacks and landscaping requirements.
Whenever a court concludes that an ordinance unlawfully restricts a use, the court:
may order the described development or use approved as to all elements or it may order it approved as to some elements and refer other elements to the governing body, agency or officer having jurisdiction thereof for further proceedings, including the adoption of alternative restrictions, in accordance with the court’s opinion and order.
Section 1006-A(e) of the Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L. 805, os amended, added by Section 101 of the Act of December 21,1988, P.L. 1329, 53 P.S. § 11006-A(c). Thus the Hospital must be permitted to use the subject property for parking subject to reasonable restrictions as may be otherwise properly provided for in the Ordinance.
In Appeal of Shore, 524 Pa. 436, 573 A.2d 1011 (1990), the Supreme Court interpreted Section 1006-A(c) of the MPC as granting a trial court broad discretion in formulating zoning relief in connection with a successful challenge to the validity of an ordinance, and stated that the trial court is in the best position to judge whether the proposed use should be approved as filed or whether the governing body, under the supervision of the court, may require adherence to certain reasonable regulations. See also Adams Outdoor Advertising, Ltd. v. Borough of Coopersburg Zoning Hearing Board, 155 Pa.Commonwealth Ct. 591, 625 A.2d 768 (1993). Accordingly the order of the trial court is reversed and this case is remanded with directions for entry of an order consistent with Section 1006-A of the MPC and approval of the Hospital’s proposed use as submitted or for remand to the appropriate governing body for the imposition of reasonable restrictions in accordance with the Ordinance.

ORDER

AND NOW, this 26th day of April, 1994, the order of the Court of Common Pleas of Allegheny County is reversed and this case remanded for further proceedings consistent with this opinion.
Jurisdiction relinquished.

. Where the trial court received no additional evidence on a zoning appeal, this Court's scope of review is limited to a determination of whether the Board abused its discretion or committed an error of law. In re Hoover, 147 Pa.Commonwealth Ct. 475, 608 A.2d 607 (1992). Further, this Court cannot disturb findings of the Board if based upon substantial evidence. Boundary Drive Assoc, v. Shrewsbury Township Board of Supervisors, 507 Pa. 481, 491 A.2d 86 (1985).


. The ordinance in Love created residential parking districts and granted a preference to residents of a given district while limiting the amount of time that non-residents may park within the area. The Court determined that the ordinance did not violate equal protection provisions because the purpose of the ordinance is to reduce hazardous traffic conditions, relieve overburdened streets and roads, and allow residents of certain areas to park adjacent to or close by their residences which are legitimate governmental interests; and limiting the time allotted to non-residents is not an arbitrary or unreasonable method of achieving the governmental interest involved.


. This Court's resolution of the equal protection issue makes it unnecessary to decide whether the Ordinance impermissibly excludes private parking lots while allowing municipal parking lots, Kavanagh v. London Grove Township, 33 Pa.Commonwealth Ct. 420, 382 A.2d 148 (1978), aff'd by an equally divided court, 486 Pa. 133, 404 A.2d 393 (1979), appeal dismissed, 444 U.S. 1041, 100 S.Ct. 725, 62 L.Ed.2d 726 (1980) (ordinance limiting the operation of a sanitary landfill to a municipality was not exclusionary); and whether the Ordinance is exclusionary because it only provides for private parking lots as accessory uses. Borough Council of Churchill Borough v. Pagal, Inc., 74 Pa.Commonwealth Ct. 601, 460 A.2d 1214 (1983) (ordinance allowing restaurants only as accessory uses was exclusionary).